OFFICE     OF   THE   ATTORNEY    GENERAL   OF   TEXAS

                                    AUSTIN

-Gyuo(
--
     Xonoreble Kennatb H. Clark
     CountJ Auditor
     V8rd county
     Jksmhans, ruar




                                                           0 quote rron your




                                               Annotated    Texrr Civil   Sta-

                                             08 in the State    act-
                                             lp o o t;ve
                                                      c o m8zsr lo a -


                                                 th eo -ty.
                                                o o uetler
                                                        ma 8ls
                                                           y o
                                                , frlcludimg   the
                               nocowary bulldilgr nnd other
          ImproYmatll,       sn thdr ovn oountler or in my
          other     oounty or olty la #ie Batted State@,
          vhero     fairs or sxporltionaare being held,

                  "See. 2. The Cornlarfomrst   Courta at the
          .respectlve    oountios or the Com@ssionerst    Courts
           of e.evarsl counties aury cooperatevith eaoh
           other and participate    vlth local Interest!8 in
           providing    for th elreotion of suoh building8
           and other imprmwments aa mar be neceasery to
Honorable   Kenneth J4. Clarlc,   Page 2


     aaooatpliah the purpose vntfoned in Seotionl,
     of this Aot and for the larstiling,      oreating,
     and mlntaining     of such hortioultural   and agrl-
     oultural,  livestock   and nimeral exhl.bLta, and
     the oxpenasa lnaldent    thereto.
            "Sec. 3. All inoorporatedcities,       vater im-
     proveamnt districts,       and vatar control end im-
     proveBent dlatricta       mfiy cooperate vith th8 COIlI-
     mlsrlonerr~     Courta of rush oountlaa for the pur-
     pose8 stated in Saotloa 1, and Section 2 of this
     Aat and appropriate       monies in providing  for auoh
     exhibits,    eatabliahirtg    and maintaining much
     muaeuam, and ln the areatlon of such bulldings
     and lmprovsmentr, and the aaaembl+ng, erecting
     and mafntainlng of awh horticultural,         agricul-
     tural,~liveatock      and mineral exhibita.
            “Sec. 4. Rothlng herein oontalned ahall be
     aon8trued as repealing      or modifying any of the
     proviiiona   ot Chapter 163, 0mera1 hvm, ?tetgular
     Seaalon, Forty-aeuond Legl8laturo       (knovn aa Iiouae
     Bill 312), {codified     aa Art. 236&, V.A.T.C.S.)
     nor as taking the provlrlona      of th.la Aat out of
     limitationa    of maid Chapter 163, Acts 1934,
                  4th LB., p. 52, ah. 20; Actr 1926,
     E      it;** 3td C.S.,     . 2103, oh. 507, 1 1.
     (S8aOnd iiacketa    our8 lp

            Article 2368a, Soation 2, Yornon’r        AnnotatedCivil
Statutes,   reads in part as follovar
             “No county acting through its ooaaalaaloaera
      oourt,....   ahall hereafter make or enter Into
      any contract    or agmemtmt for the construction
      $b-%       :::?g%k$%s%:~~g                       2
           nditure in excess of Tvo Thousand Dollara
      7 $2,000.00),      crentlng or lmpoaing an obllga-
      tion or liability        of an;~ nature or oharecter
      upon such comty,         or mq subdivision   of such
      aounty,..,.      without first   aubmittlng such pko-
      posed oontract or agreement to cpmpetitlve          bids.
       ,...”    (Undsrsaoring ours)
Xoaormbh   Keaabth II. Clmrk, ?a&~ )



           ATtiole   1659, V8rmot1~8 Annotmted lelcam Ciril Stm-
tutmm, road8 as follovs~
            "8uppUmm of etmry kiti, romd mnd bridge
     rtarial,    or a4 other uterial. for the UH of
     raid aouuty,or uy of its offlomrm, depwtmats,
     or inmtltutlonmmust bm purmhmsmdon a~tltlre
     bSdm, the oontnot to bm avardmd to thm party vho,
     IA the jUd@MtAt of the oommlsrionorrcourt,hum
     muwttod thm lovrmtmud bmmt bid, The oounty
     auditor mhall mdvmrtisofor l p o r lo d of tvo weeks
     IA at lmmst one Qlly nevmpmper, publlmhmd mnd oir-
     aulmted ir thm oouaty for lumh suppllemmad amtar-
                           l
     ial aomordingto pmolfimmtias, giving in detail
     vhmt 1s needed, Buoh tiYWtbmAt8         &au date
     VhbN tbo speolfimmtlonmmtobm          found,mad mbmll,
     give the t%m md pImoe fos~rooolrlngmuoh bldm.
     All muah ooapetitivobids shall be kept OQ file
     b yth eo o unty
                  ludlto~mm  mpmrtof    thb roaords of
     him offlmm,mnd mhmll b~mubject   to iampomtlca by
     my OAO iImm;rhg to mom Quq.    Copier of ml1 bids
      reoelrodlhmll bm fur~Imhodwthm oouaty auditor
      totheoouAty        udgmubtethmoolEU.immloamrmoourt~
      mnd vhmn t&m b fdm nooivod erm not lmtimtmatory
      to ths mmld dgo oroount oesais11ldp~4rs,       thm
      auditor mhalP njmmt uid tldl'mnd m-advo~l8s
      for nev bldm. IA omes of omrgoncy, puWumm8
      not     In exommm of wm hundred mad fifty dollars
      may bo aBadeUpoA requfsitlo!a    ta be appmvod w tbo
       aomimslonmrm     oourt, vlthout ldvertimimg for am-
       tltirqbidm.'
           The mame of LWmtonm      Oounty vm..Knox, 234 9u 131,
held that the aounty'm oontraotfor purahameof romd ramerj
ln~olrlng  lxpmndlture of ~brm tbm~ ~2,000.00 Vl#OUt   reqUiX3ng
oompetlt%vo bldm vam void. Ito mnolomohmrmvIths oapy of
o&dAiOA Ho. 0-1839 of this doprrt.S@At vhloh  00~taiA8 a full
           of thm LIamstonmOounty mm80 md 6180 dlmmumsmr
 dlmaumslor,
 Artlolsr 23f%msad 1659, Vmrnon'm AnnotatedTeixAaCl~ti 8tm-
 tutor.
           In umwer to your question     you are rumpeotfdly       ad-
 v1m.d mm followmr
    rmble Kenmth   II. Clark, Page 4



           1. The aorPlisslonorm" oourt is not luthorlmed to
&o or enter into any oontnot or agreement for the oonmtruo-
tion of m8y publla bulldlng    ud 6oclpletlon of mmy pub110 vork
~ulrlag or muthorla         My oxpoAdltun    In 0x0.88 of Tuo
moummmd(42,OOO.OO) Do  i"fIem, onmtlng or bpomiag m,nobllga-
tioa or llmblllty  upon the aouBty, vltbout flrmt submttting
swh proposed oontraet or agnomont to oompetltlrr       bids.
         2. Undar Artlole 1659, auprr, raterlmlm mnd sup lies
fn~olrlngmmexpondltur* of more thma Oae HuAdnd, mrty P$150.00)
Dollmrmrust bm purchased by ooqntltlrm bids.
            3. ?hm oo~mmloamrm~ oourt cmmybuy muoh materIm
l.m lacordmnoe vlth Artlole 1659r'mutmittlng mmam to aaPpetltlve
bids, andamyhirm    day labor to oamstructtho building. It la
our oplnlo~that the aoanismloners~ oowt would hmve l   uthorlty
to him much labor vlthout Ntnlttlng the hiring of much labor
to oompetltlre  bldm.

                                       Xaurmvmrytruly
                                 ATTORBEYC?ERERALOFTEXAS



                                             Wm. s. f~nAl.Ag
                                                 Amslatmnt